Broyt.es, P. J.
1. In charging the jury upon' the law of manslaughter the judge did not err in failing to instruct them as to the punishment ' prescribed by the statute for that offense. Meeks v. State, 57 Ga. 329.
2. Under the facts of the ease the law of involuntary manslaughter was not involved, and the judge did not err in failing to charge it.
3. It does not appear that the court abused its discretion in allowing the State to introduce, over the objection of the defendant, additional testimony, after the State and the defendant had closed, although such testimony may .not have been strictly in rebuttal.
4. The verdict was authorized by the evidence, and the. court did not err in overruling the metion for a new trial.

Judgment affirmed.


Bloodworth and ^Harwell, JJ., concur.